Citation Nr: 0032219	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claim for service connection for post-traumatic 
stress disorder (PTSD).  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal with 
regard to this rating action.

In July 1999, the RO issued a supplemental statement of this 
case which appears to have reopened the appellant's claim for 
service connection for PTSD.  However, after reconsidering 
the claim on its merits, the RO continued the denial of the 
appellant's claim.

During the course of this appeal, the appellant, through his 
representative, claimed entitlement to a total disability 
rating pursuant to 38 C.F.R. §§ 3.40 and 4.16.  A review of 
the appellant's claims file revealed no further information 
as to the current status of this claim.  Accordingly, this 
issue is referred to the RO for development as appropriate.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).


FINDINGS OF FACT

1.  In February 1991, the RO issued a rating decision that 
denied the appellant's claim for service connection for PTSD.  
Although he was provided notice of that decision in March 
1991, including notice of his appellate rights, the appellant 
did not perfect an appeal of that decision.

2.  Evidence associated with the record since the RO's 
February 1991 rating decision is so significant that it must 
be considered along with all the evidence of record in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision of the RO denying 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the RO's February 1991 rating 
decision denying service connection for PTSD is new and 
material, and the appellant's claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Psychoses may also be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence that 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material.  If new and 
material evidence has been presented, the claim is reopened 
and VA may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.§ 5107(b) has been 
fulfilled. 

II.  Analysis

Review of the appellant's claim herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

Initially, the Board observes that the last final denial of 
the appellant's claim for service connection for PTSD was the 
RO's rating decision in February 1991.  The appellant was 
notified of this decision the following month in March 1991.  
He did not file an appeal of this decision, and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  The RO's February 
1991 decision denied the appellant's claim because the 
evidence of record did not show a current diagnosis of PTSD.   
Therefore, the Board will consider whether evidence submitted 
since that decision is new and material to reopen the claim.

In adjudicating the appellant's claim to reopen, the RO 
determined that the appellant had submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for PTSD.  However, after reconsidering the claim 
on its merits, the RO continued the denial of the appellant's 
claim.

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that the U. S. Court of Appeals for 
Veterans Claims correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).

The Board has reviewed all of the additional evidence 
received herein since the February 1991 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue at hand and, therefore, the claim is 
reopened.  In particular, the appellant submitted a medical 
opinion, dated in January 1999, from clinical psychologist, 
M. Carlyle, Ph.D., noting a diagnosis of PTSD.  This opinion 
is also supported by a letter from C. Secrest, M.D., dated in 
a May 1999.  

These medical records are clearly "new" evidence, because 
they were not previously before RO at the time of its 
February 1991 decision.  Moreover, the Board finds this new 
evidence to also be "material" in that it is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim and presuming its credibility, the Board concludes 
that new and material evidence sufficient to reopen the claim 
for service connection for PTSD has been submitted.  Thus, 
the Board reopens the claim for service connection for PTSD, 
and remands the claim below for further development noted 
below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
PTSD is reopened; to this extent, the appeal is granted.


REMAND
 
A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Changing Regulation - 38 C.F.R. § 3.304(f).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f)(1998).  Under the current regulation, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f)(2000).

Regarding the first element (a diagnosis), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"a clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

Regarding an inservice stressor, the Court determined that 
the evidence necessary to establish that the claimed stressor 
actually occurred varied depending on whether it could be 
determined that the appellant "engaged in combat with the 
enemy."  The Court held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the appellant was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the appellant's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an inservice 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen, 10 Vet. App. 128.  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." 

The appellant has provided multiple stressor accounts in this 
matter.  After a thorough review of the appellant's claims 
file, the Board concludes that the VA has a duty to provide 
further assistance in the development of facts pertinent to 
the appellant's claim. 38 U.S.C.A. § 5107(a).  

C.  Additional Records Available

The Board also concludes that additional medical records, 
which may support the appellant's claim, are available from 
the Social Security Administration (SSA).  The evidence of 
record reveals that the appellant is receiving disability 
benefits from SSA.  These records are likely pertinent to the 
issue on appeal in this matter.  Moreover, VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  Accordingly, the RO should make an attempt to secure 
all available records used in making this determination. See 
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2. The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  

3.  The RO should solicit from the 
appellant a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The appellant should be asked 
to provide specific details of the 
claimed stressful events during service, 
including dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  If 
deemed necessary based on the information 
provided by the appellant, the RO should 
arrange for verification (by the U. S. 
Armed Services Center for Research of 
Unit Records, or other appropriate 
records depository) of any detailed 
stressor information provided.  

The RO should also inform the appellant 
that he may submit any other evidence to 
verify his alleged stressors.  

4.  The RO must then make a specific 
determination whether the appellant was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must determine whether he "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify such stressor.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the appellant 
should be scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD based on such stressor(s).  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The claims folder must be 
available to the examiner for review in 
conjunction with the examination.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  The RO should then readjudicate the 
issue of service connection for PTSD.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



